FILED
                            NOT FOR PUBLICATION                              SEP 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LOURDES MARIA MORTON,                            No. 13-16822

               Plaintiff - Appellant,            D.C. No. 2:12-cv-00155-MMD-
                                                 NJK
  v.

WAL-MART STORES, INC.; et al.,                   MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

       Lourdes Maria Morton appeals pro se from the district court’s judgment in

her diversity action arising from Morton slipping and falling on a clear gel-like

substance. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

summary judgment and dismissal for failure to state claim, Castle v. Eurofresh,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Inc., 731 F.3d 901, 905-06 (9th Cir. 2013), and we affirm.

      The district court properly granted summary judgment because Morton

failed to raise a genuine dispute of material fact as to whether Wal-Mart Stores had

either actual or constructive notice of the temporary hazard. See FGA, Inc. v.

Giglio, 278 P.3d 490, 496 (Nev. 2012) (notice necessary for establishing liability

of a business owner for a slip and fall caused by a foreign substance); see also

Perez v. Las Vegas Med. Ctr., 805 P.2d 589, 590-91 (Nev. 1991) (elements of

negligence claim).

      The district court properly dismissed the claims against Claims

Management, Inc. and Arkansas Claims Management, Inc. because Morton failed

to allege facts sufficient to show that these two parties owed a duty to maintain the

premises. See Joynt v. Cal. Hotel & Casino, 835 P.2d 799, 801 (Nev. 1992) (per

curiam) (duty is part of negligence cause of action).

      Morton’s contentions regarding the district court’s procedural and discovery

rulings are unpersuasive.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                          2                                      13-16822